Fourth Court of Appeals
                                  San Antonio, Texas
                                        May 27, 2015

                                     No. 04-14-00898-CV

                      IN THE ESTATE OF RAMIRO AGUILAR, JR.,

                      From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2012-PC-2800
                        Honorable Gladys B. Burwell, Judge Presiding


                                        ORDER
        Appellee’s motion for extension of time is GRANTED. Appellee’s brief is due July 20,
2015.




                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court